Name: Commission Regulation (EEC) No 3190/83 of 10 November 1983 amending Regulation (EEC) No 3316/82 fixing the free-at-frontier reference prices applicable to imports of certain wines originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 / 14 Official Journal of the European Communities 12. 11 . 83 COMMISSION REGULATION (EEC) No 3190/83 of 10 November 1983 amending Regulation (EEC) No 3316/82 fixing the free-at-frontier reference prices applicable to imports of certain wines originating in Yugoslavia HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3316/82 is hereby amended as follows : 1 . The first indent of point 2 of the note is replaced by the following : . 4  in Algeria, Morocco, Spain , Portugal , Cyprus or Yugoslavia, the free-at-frontier reference prices applicable are those given in the appropriate column,'. 2 . The text concerning subheadings 22.05 ex C I a) ( 1 ) and 22.05 ex C II a) ( 1 ) is replaced by the text given in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 18 (8 ) thereof, Whereas Article 18 of Regulation (EEC) No 337/79 lays down special rules relating to the importation of certain products in the wine-growing sector ; whereas Commission Regulation (EEC) No 1393/76 (3), as last amended by Regulation (EEC) No 3104/80 (4), lays down the relevant implementing rules ; whereas, under Article 18 (8) of Regulation (EEC) No 337/79, the Commission is required to fix the free-at-frontier reference prices ; Whereas the free-at-frontier references prices for certain products were fixed by Commission Regulation (EEC) No 3316/82 (*), as amended by Regulation (EEC) No 3603/82 (*) ; whereas, as a resut of the special system recently established for Yugoslavia, free-at- frontier reference prices should be fixed for certain imports of wines originating in that country, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 November 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 54, 5 . 3 . 1979, p. 1 . (2) OJ No L 163 , 22 . 6 . 1983, p. 48 . (3) OJ No L 157, 18 . 6 . 1976, p. 20 . (4) OJ No L 324, 29 . 11 . 1980, p. 63 . Is) OJ No L 351 , 11 . 12 . 1982, p. 1 . fa OJ No L 376, 31 . 12. 1982, p. 32 . A N N E X (E CU /h t) Fr ee -a t-f ro nt ie r re fe re nc e pr ic e C C T he ad in g N o D es cr ip tio n A lg er ia M or oc co T un is ia Sp ai n M al ta Tu rk ey 0 Tu rk ey C ) Po rtu ga l C yp ru s (') Y ug o ­ sl av ia O th er th ir d co un tr ie s 22 .0 5 W in e of fre sh gr ap es ;g ra pe m us tw ith fe rm en ta tio n ar re ste d by th e ad di tio n of al co ho l : ex C . O th er : I. O f an ac tu al al co ho lic str en gt h by vo lu m e no te xc ee di ng 13 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (1 ) Sp an ish w in es fro m Ju m ill a, V al de pe Ã ±a s, Pr io ra to an d Ri oj a, Po rtu gu es e Ve rd e an d D Ã £o w in es an d Y ug os la v w in es w ith th e de sig na tio n of or ig in :L ju to m er sk o  O rm os ke go ric e, La sk i Ri zli ng ; Oh rid , M erl ot ; He rcÃ © go vin a  M os tar ; Ã ½i lav ka ; H er cÃ © go vi na  M os ta r, Bl at in a ; Fr us ka G or a, Ta lij an sk i Ri zl in g ; O pl en ac , Li po va c ; Ist ra , M er lo t; Ti kv es , K ra te r; Ti kv es ,K ra to Ã ¡ij a ;S tre dn ja ij uÃ ¾ na da lm ac ija ,D in ga c ;S re dn ja i ju Ã ¾n a da lm ac ija , K as te le t; Cr na G or a, V ra na c (') : 12 . 11 . 83 Official Journal of the European Communities No L 311 / 1 .! 69 ,0 0 70 ,0 8 72 ,2 3 74 ,3 8 76 ,5 3 78 ,6 8 80 ,8 3 82 ,9 8 85 ,1 3 69 ,0 0 70 ,0 8 72 ,2 3 74 ,3 8 76 ,5 3 78 ,6 8 80 ,8 3 82 ,9 8 85 ,1 3 69 ,0 0 70 ,0 8 72 ,2 3 74 ,3 8 76 ,5 3 78 ,6 8 80 ,8 3 82 ,9 8 85 ,1 3 64 ,6 0 65 ,6 8 67 ,8 3 69 ,9 8 72 ,1 3 74 ,2 8 76 ,4 3 78 ,5 8 80 ,7 3 (aa ) Re d w in e of an ac tu al al co ho lic st re ng th by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : O f le ss th an 9 % vo l O f 9 % vo l bu t no t ex ce ed in g 9,5 % vo l Ex ce ed in g 9,5 % vo l bu t no t ex ce ed in g 10 % vo l Ex ce ed in g 10 % vo l bu t no t ex ce ed in g 10 ,5 % vo l Ex ce ed in g 10 ,5 % vo l bu t no t ex ce ed in g 11 % vo l Ex ce ed in g 11 % vo l bu t no t ex ce ed in g 11 ,5 % vo l Ex ce ed in g 11 ,5 % vo l bu t no t ex ce ed in g 12 % vo l Ex ce ed in g 12 % vo l bu t no t ex ce ed in g 12 ,5 % vo l Ex ce ed in g 12 ,5 % vo l bu t no t ex ce ed in g 13 % vo l 66 ,6 6 67 ,6 7 69 ,6 9 71 ,7 1 73 ,7 3 75 ,7 5 77 ,7 7 79 ,7 9 81 ,8 1 66 ,6 6 67 ,6 7 69 ,6 9 71 ,7 1 73 ,7 3 75 ,7 5 77 ,7 7 79 ,7 9 81 ,8 1 66 ,6 6 67 ,6 7 69 ,6 9 71 ,7 1 73 ,7 3 75 ,7 5 77 ,7 7 79 ,7 9 81 ,8 1 62 ,2 6 63 ,2 7 65 ,2 9 67 ,3 1 69 ,3 3 71 ,3 5 73 ,3 7 75 ,3 9 77 ,4 1 (') W ith in a Co m m un ity tar iff qu ot a. (*) U nt il 31 D ec em be r 19 82 . (") Fr om 1 Ja nu ar y 19 83 . (E CU /b l) C C T he ad in g N o Fr ee -a t-f ro nt ie r re fe re nc e pr ic e D es cr ip tio n A lg er ia M or oc co T u n is ia Sp ai n M al ta Tu rk ey 0 Tu rk ey (" ) Po rtu ga l Cy pr us (') Y ug o ­ sl av ia O th er th ir d co un tr ie s 22 .0 5 (c on t'd ) ex C II. O fa n ac tu al al co ho lic str en gt h by vo lu m e ex ce ed in g 13 % vo l, bu tn ot ex ce ed in g 15 % vo l, in co nt ai ne rs ho ld in g : a) Tw o lit re s or les s : (1 ) Sp an ish wi ne s fro m Ju m ill a, Va ld ep eÃ ± as , Pr io ra to an d Ri oj a, Po rtu gu es e DÃ £ o wi ne s an d Yu go sla v wi ne s wi th th e de sig na tio n of or ig in : Lj ut om er sk o  O rm oÃ ¡ ke go ric e, La sk i Ri zl in g ; Oh rid ,M erl ot ;H erc eg ov ina  M os tar ;2 ila vk a; He rce go vin a  M os ta r, Bl at in a ; Fr uÃ ¡ ka G or a, Ta lij an sk i Ri zl in g ;O pl en ac , Li po va c ; Ist ra , M er lo t; Ti kv eÃ ¡ , K ra te r; Ti kv eÃ ¡ , K ra to Ã ¡ij a ; St re dn ja i ju Ã ¾n a da lm ac ija , D in ga Ã  ;S re dn ja i ju Ã ¾n a da lm ac ija , K aÃ ¡ te le t; C rn a G or a, V ra na c (') : (aa ) Re d w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l( 2) Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 85 ,5 8 87 ,7 3 89 ,8 8 92 ,0 3 85 ,5 8 87 ,7 3 89 ,8 8 92 ,0 3 85 ,5 8 87 ,7 3 89 ,8 8 92 ,0 3 80 ,4 8 82 ,6 3 84 ,7 8 86 ,9 3 (b b) W hi te w in e of an ac tu al al co ho lic str en gt h by vo lu m e : Ex ce ed in g 13 % vo l bu t no t ex ce ed in g 13 ,5 % vo l( 2) Ex ce ed in g 13 ,5 % vo l bu t no t ex ce ed in g 14 % vo l Ex ce ed in g 14 % vo l bu t no t ex ce ed in g 14 ,5 % vo l Ex ce ed in g 14 ,5 % vo l bu t no t ex ce ed in g 15 % vo l 82 ,1 3 84 ,1 5 86 ,1 7 88 ,1 9 82 ,1 3 84 ,1 5 86 ,1 7 88 ,1 9 82 ,1 3 84 ,1 5 86 ,1 7 88 ,1 9 77 ,0 3 79 ,0 5 81 ,0 7 83 ,0 9 No L 311 / 16 Official Journal of the European Communities 12 . 11 . 83 (') W ith in a Co m m un ity tar iff qu ot a. (2) In clu di ng wi ne s of an ac tua l alc oh ol ic str en gt h by vo lu m e of no t m or e th an 13 % vo l an d wi th a tot al dr y ex tra ct ex ce ed in g 90 gr am s pe r lit re . (*) U nt il 31 D ec em be r 19 82 . (** ) Fr om 1 Ja nu ar y 19 83 .